                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )
v.                                           )      Case No. 4:18CR1046 HEA
                                             )
CARRON PRIMUS,                               )
                                             )
                   Defendant.                )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Report and Recommendation of

Magistrate Judge Shirley Padmore Mensah, addressing Defendant’s Motion to

Dismiss the Indictment, [Doc. No. 37]. On August 21, 2019, a hearing on the

motion was held. In her August 26, 2019 Report and Recommendation, Judge

Mensah recommended that the Defendant’s motion be granted in part and denied

in part. Judge Mensah recommended that the motion to dismiss should be granted

as to the charge of sex trafficking of a minor in violation of 18 U.S.C. §1591(a)(1)

in Count 1 of the Indictment and denied as to the remainder of Count 1 of the

Indictment. Judge Mensah also recommended that Defendant’s motion be denied

as to Counts 2 and 3 of the Indictment. On October 10, 2019, Defendant filed a

Notice stating that he has no objections to Judge Mensah’s Report and

Recommendation. The Court fully adopts Judge Mensah’s recommendation.
      Judge Mensah’s conclusions regarding the sufficiency of each charge against

Defendant set forth in the Indictment are based on thorough and sound legal

analysis. The Court agrees with her conclusions in their entirety. The

Recommendation is adopted in toto.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss the

Indictment, [Doc. No. 37], is GRANTED, in part, and DENIED, in part.

Defendant’s motion is GRANTED as to the charge of sex trafficking of a minor in

violation of 18 U.S.C. §1591(a)(1) set forth in Count 1 of the Indictment.

Defendant’s motion to dismiss should be DENIED as to the remainder of Count 1,

as well as DENIED as to Counts 2 and 3.

      Dated this 15th day of October, 2019.



                                       ___________________________________
                                            HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                          2
